Citation Nr: 0328224	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-33 496A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUE

Entitlement to benefits beyond August 31, 1997 under 
38 C.F.R. § 4.30 for service-connected Morton's neuroma of 
the left foot.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

The veteran had active service from July 1982 to June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by 
which the RO denied a claim to extend convalescence benefits 
beyond August 31, 1997.  

The Board notes that the veteran had filed a VA Form 22a, 
dated in March 1998, appointing Mr. R. Edward Bates as his 
representative.  Effective July 28, 2003 the VA's Office of 
General Counsel canceled the accreditation of Mr. Bates to 
represent claimants for VA benefits pursuant to 38 C.F.R. 
§ 14.633 (2003).  The veteran was notified of this 
circumstance and was provided an opportunity to select 
another representative by letter dated in September 2003.  
The veteran has not submitted a new designation of 
representative.  

Additionally, the Board notes that the veteran filed a claim 
for a temporary total evaluation under 38 C.F.R. § 4.30 based 
on surgery performed in August 1998.  Although the veteran 
was later awarded a total disability rating based on 
individual unemployability effective from March 1998, the 
RO's response to the claim for total temporary evaluation 
following August 1998 surgery is not evident in the claims 
file.  Consequently, that matter is referred to the RO for 
action as deemed appropriate.  


REMAND

The claims file includes a copy of a Social Security 
Administration decision dated in June 1999 granting benefits 
for the period from June 1997 to October 1998.  In reaching 
the conclusion to grant benefits, the Administrative Law 
Judge relied upon medical evidence that the veteran 
experienced a disabling loss of functional capacity from June 
1997 through October 1998.  As this medical evidence is not 
included in the claims file in its entirety, and considering 
the duty to assist obligations borne by VA, the Board is of 
the view that a remand to obtain these records is warranted.

Moreover, additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  On this point, 
the Board observes that the RO notified the veteran of the 
evidence needed to substantiate the claim for an extension of 
benefits under 38 C.F.R. § 4.30 (2003) by letter dated in 
July 2003.  In that letter, the RO invited the veteran to 
submit any other evidence that the veteran wished the RO to 
consider in adjudicating the claims.  Specifically, the RO 
asked the veteran to provide credible medical evidence or 
other compelling testimony supported by medical facts showing 
that further improvement in the left foot function was 
demonstrated by convalescence beyond August 31, 1997 
following surgery for service-connected Morton's neuroma of 
the left foot.  While the letter indicated that the veteran 
could take up to a year from the date of the letter to send 
the evidence needed, it stated that the RO could process the 
claim without the additional evidence if it were not received 
within 30 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir., Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a notice for 
additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir., Sept. 
22, 2003); Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the RO should again notify the 
veteran of any evidence or information 
needed to substantiate the claim and allow 
the veteran the statutorily prescribed one-
year period in which to submit the 
requested evidence.  

2.  As part of the VCAA notice given to the 
veteran, the RO should ask the veteran to 
identify all healthcare providers who 
treated him for post-operative residuals of 
the May 1, 1997 surgery on his left foot.  
With the consent of the veteran, the RO 
should seek to obtain from any identified 
provider, any records not already included 
in the claims file.  Where such records are 
not obtained, the veteran should be told of 
the RO's efforts and should be given 
opportunity to obtain the records.  

3.  The RO should obtain all medical 
records supporting the Social Security 
Administration decision dated in June 1999 
and associate those records with the claims 
file.

4.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that any 
additional development needed as a result 
of the evidence received through the above 
efforts, is accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

